DETAILED ACTION
This Office Action is in response to application 16/267,406 filed on February 05, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18157856.8, filed on 02/21/2018.




Claim Objections
Claim 7 recites “UHF” in line 3 is objected to because of the following informalities:  the Acronym “UHF” should be spelled out as appearing in first instant of the claim.  Appropriate correction is required.
Claim 9 recites “the method of authenticating” in line 1 is objected to because of the following informalities:  there is an antecedent basis since the method of claim 9 does not depend on any claims above.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Six et al. (Six) U.S. Pub. Number 2017/0206367, in view of M’Raihi U.S. Pub. Number 2007/0250923 and further in view of Smith et al. (Smith) U.S. Pub. Number 2012/0008767.
Regarding claim 1; Six discloses a method of authenticating a transponder in communication with a server, the transponder comprising a processing unit linked to a memory unit, to a counter and to wireless linking means so as to establish a communication with the server (fig. 1, transponder 102), wherein the method comprises the steps of: 
defining a Nonce word in the processing unit of the transponder during a communication operation, on the basis of a previous state of the counter of the transponder, [[incremented by a random number ]] generated in the processing unit (para. [0075] the transponder may use time information originating from the real-time clock in the access module to check whether the temporal access conditions with respect to the use of a certain transponder function are met or not… the timer may be implemented as a counter wherein (part of) the license may be finished when the timer has reached a predetermined value (e.g. zero); para. [0083] the secure module in the transponder may generate an authentication key AUTH, preferably a cryptographic nonce that may be generated by a pseudo-random generator in the crypto module of the transponder… The transponder may store the authentication key … before it is sent in a request time message to the access module). 
Six does not disclose, which M’Raihi discloses calculating a one-time password in the processing unit of the transponder with the aid of a dedicated algorithm, the said algorithm being stored, and of a secret key on the basis of the Nonce word generated in the processing unit (M’Raihi: para. [0037] OTP can be generated by incrementing a value TEC based upon the occurrence of an event and incrementing this value based upon the passage of time. The OTP can be determined based upon TEC. The OTP can also be computed based upon TEC and an adjunct value, "AV". This adjunct value AV can be a shared secret, such as a cryptographic key, a password),  
transmitting the Nonce word and the one-time password to the server (M’Raihi: para. [0047] the prover can send his OTP (denoted OTP. prover) and TEC (denoted TEC. prover) values and the OTP can act as a short message authentication code of TEC; M’Raihi: para. [0054] when a verifier receives an OTP from a token… it can compute the expected value of TEC based upon its stored parameters for the sending token, e.g., the present number of event occurrences for that token (e.g., the number of times the button has been pushed on that token, based, for example, on the number of OTP verification requests received by the verifier thus far for that token), the time, etc.),  
calculating another one-time password in the server on the basis of the Nonce word received from the transponder with one and the same dedicated algorithm identical to that of the transponder and of a secret key (M’Raihi: para. [0036] the clock can start incrementing TEC when the token is manufactured… verifier can calculate a set of candidate OTPs for a given prover based upon the verifier's last known prover value TEC and present time known by the verifier… If a verifier-computed OTP matches an OTP received from a prover, the verifier can update and store the values for TEC and time for that prover), and 
checking whether the other one-time password is identical to the one- time password received from the transponder so as to authenticate the transponder and authorize access to a site determined by the server by having verified the knowledge of the same secret key used to calculate the passwords in the transponder and the server (M’Raihi: para. [0036] if a verifier-computed OTP matches an OTP received from a prover, the verifier can update and store the values for TEC and time for that prover; para. [0037] an OTP can be generated by incrementing a value TEC based upon the occurrence of an event and incrementing this value based upon the passage of time. The OTP can be determined based upon TEC. The OTP can also be computed based upon TEC and an adjunct value, "AV". This adjunct value AV can be a shared secret).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Six to provide calculating a one-time password in the processing unit of the transponder with the aid of a dedicated algorithm, the said algorithm being stored, and of a secret key on the basis of the Nonce word generated in the processing unit, transmitting the Nonce word and the one-time password to the server, calculating another one-time password in the server on the basis of the Nonce word received from the transponder with one and the same dedicated algorithm identical to that of the transponder and of a secret key and checking whether the other one-time password is identical to the one- time password received from the transponder so as to authenticate the transponder and authorize access to a site determined by the server by having verified the knowledge of the same secret key used to calculate the passwords in the transponder and the server, as taught by M’Raihi. The motivation would be to prevent the OTP being possibly compromise the security of the authentication system. Therefore, security is enhanced because one of parameters used to calculate the OTP changes over time, making it difficult to guess.
The combination of Six and M’Raihi does not disclose, which Smith discloses nonce word incremented by a random number (focusing on underlined) (Smith: para. [0099] the function of the initialization logic 1903 is to generate initial values for the state variables 1905 and, if used, an LFSR or counter 1906. The initialization logic 1903 uses a nonce 1904 that may be a random number, an incrementing counter, or any other value as long as it has not been used before with a given key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Six, in view of M’Raihi to provide nonce word incremented by a random number, as taught by Smith. The motivation would be to provide unique value after the current one has been used and unpredictable as long as the nonce is unique.

Regarding claim 2; the combination of Six, M’Raihi and Smith discloses the method of authenticating a transponder according to claim 1, wherein before a first reading of the transponder, the Nonce 4Docket No. 519565USPreliminary Amendmentword is initialized to a first value, which can be defined at zero or according to a value randomly determined in the processing unit of the transponder (M’Raihi: para. [0035] the initial value of TEC at the prover can be 1 or any other suitable value. The initial value of TEC can be set by the user, set by the authentication service, set by an application program, set by an authorized third party, etc. When the initial value at the prover is set, the initial value (or information sufficient to derive the initial value) should be sent to the verifier). The rationale to combine Six, M’Raihi and Smith is the same as claim 1.

Regarding claim 3; the combination of Six, M’Raihi and Smith discloses the method of authenticating a transponder according to claim 1, wherein the Nonce word defined in the processing unit of the transponder for a communication with the server comprises, in addition to the state of the counter incremented by a random number, an identifier of the transponder as a function of the product or of the thing on which it is placed (M’Raihi: para. [0038] the user can also provide any suitable additional information, such as a token identifier, token serial number, associated credentials, etc. This information can be used (along with one or more OTP values generated by the token and sent to the activation web site) to prove that he does in fact has the particular token. The token (e.g., the token identifier) can thus be linked to a specific user (e.g., username) and can initiate the storage and/or updating of a time value in the token, e.g., based upon data generated by the token clock).  The rationale to combine Six, M’Raihi and Smith is the same as claim 1.

Regarding claim 6; the combination of Six, M’Raihi and Smith discloses the method of authenticating a transponder according to claim 1, wherein the communication between the transponder and the server passes by way of a mobile communication unit, in near-field link with the transponder (Six: para. [0025] the access module may be configured to communicate with the transponder using a wireless interface (e.g. a Bluetooth, Wi-Fi or near field communication (NFC) protocol).

Regarding claim 7; the combination of Six, M’Raihi and Smith discloses the method of authenticating a transponder according to claim 1, wherein the communication between the transponder and the server passes by way of a communication unit in UHF link with the transponder (Six: para. [0050] the transponder may start transmitting information, e.g. a timestamped transponder ID, to the base station by modulating the carrier signal. The frequency of the modulation frequency may be selected from a range between 0.4 and 6 GHz, preferably in the range of 0.4 and 1.0 GHz, e.g. 433, 868 or 915 MHz). The Examiner interpret that Ultra high frequency (UHF) for radio frequencies in the range between 300 megahertz (MHz) and 3 gigahertz (GHz).

Regarding claim 8; the combination of Six, M’Raihi and Smith discloses the method of authenticating a transponder according to claim 1, wherein the calculation of each one-time password is obtained by means of an HOTP cryptography algorithm (M’Raihi: para. [0039] compute an HOTP value based upon Counter (C), Key (K) and an adjunct value (AV). Adjunct value AV can be based upon a private secret (e.g., a private key), a shared secret (e.g., a password) or a combination of a secret (private or shared) and some public information). The rationale to combine Six, M’Raihi and Smith is the same as claim 1.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Six et al. (Six) U.S. Pub. Number 2017/0206367, in view of M’Raihi U.S. Pub. Number 2007/0250923, in view of Smith et al. (Smith) U.S. Pub. Number 2012/0008767 and further in view of Wurster et al. (Wurster) U.S. Pub. Number 2014/0133656.
Regarding claim 4; the combination of Six, M’Raihi and Smith discloses the method of authenticating a transponder according to claim 1.
The combination above does not disclose, which Wurster discloses wherein at each reading of the transponder, the state of the counter for defining the Nonce authentication word is incremented by a random number lying between 1 and M, where M is an integer number (Wurster: para. [0239] the wireless identity transmitter may initialize an internal nonce or counter, such as by setting the nonce or counter to a zero value… For example, the nonce or counter may begin incrementing once the wireless identity transmitter is activated or powered on…The nonce or counter may begin with `0` (or any other starting value, such as `1`) and may be incremented periodically by the wireless identity transmitter; para. [0247] If the device determines the nonce or counter time period has expired (i.e., determination block 2114="Yes"), in block 2116 the wireless identity transmitter may increment the nonce or counter value, such as by adding 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Six, in view of M’Raihi and further in view of Smith to provide incremented by a random number lying between 1 and M, where M is an integer number, as taught by Wurster. The motivation would be to provide unpredictable nonce or an attacker with the ability to capture and be able to easily predict values.

Regarding claim 5; the combination of Six, M’Raihi, Smith and Wurster discloses the method of authenticating a transponder according to claim 4, wherein the count size of the counter of the transponder is P times greater than the random increment M, this number P, which is an integer number, being at least equal to 256 times greater than the number M (M’Raihi: para. [0035] the initial value of TEC at the prover can be 1 or any other suitable value. The initial value of TEC can be set by the user, set by the authentication service, set by an application program, set by an authorized third party, etc. When the initial value at the prover is set, the initial value (or information sufficient to derive the initial value) should be sent to the verifier).  The rationale to combine Six, M’Raihi and Smith is the same as claim 4.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Six et al. (Six) U.S. Pub. Number 2017/0206367, in view of M’Raihi U.S. Pub. Number 2007/0250923 and further in view of Wurster et al. (Wurster) U.S. Pub. Number 2014/0133656.

Regarding claim 9; Six discloses the method of authenticating a transponder in communication with a server, the transponder comprising a processing unit linked to a memory unit, to a counter and to wireless linking means so as to establish a communication with the server (fig. 1, transponder 102), wherein the method comprises the steps of: 
defining a Nonce word in the processing unit of the transponder during a communication operation, on the basis of a previous state of the counter of the transponder, [[decremented by a random number ]] generated in the processing unit (para. [0075] the transponder may use time information originating from the real-time clock in the access module to check whether the temporal access conditions with respect to the use of a certain transponder function are met or not… the timer may be implemented as a counter wherein (part of) the license may be finished when the timer has reached a predetermined value (e.g. zero); para. [0083] the secure module in the transponder may generate an authentication key AUTH, preferably a cryptographic nonce, that may be generated by a pseudo-random generator in the crypto module of the transponder… The transponder may store the authentication key … before it is sent in a request time message to the access module). 
Six does not disclose, which M’Raihi discloses calculating a one-time password in the processing unit of the transponder with the aid of a dedicated algorithm, the said algorithm being stored, and of a secret key on the basis of the word Nonce generated in the processing unit (M’Raihi: para. [0037] OTP can be generated by incrementing a value TEC based upon the occurrence of an event and incrementing this value based upon the passage of time. The OTP can be determined based upon TEC. The OTP can also be computed based upon TEC and an adjunct value, "AV". This adjunct value AV can be a shared secret, such as a cryptographic key, a password),  
transmitting the Nonce word and the one-time password to the server (M’Raihi: para. [0047] the prover can send his OTP (denoted OTP. prover) and TEC (denoted TEC. prover) values and the OTP can act as a short message authentication code of TEC; M’Raihi: para. [0054] when a verifier receives an OTP from a token… it can compute the expected value of TEC based upon its stored parameters for the sending token, e.g., the present number of event occurrences for that token (e.g., the number of times the button has been pushed on that token, based, for example, on the number of OTP verification requests received by the verifier thus far for that token), the time, etc.),  
calculating another one-time password in the server on the basis of the word Nonce received from the transponder with one and the same dedicated algorithm identical to that of the transponder and of a secret key (M’Raihi: para. [0036] the clock can start incrementing TEC when the token is manufactured… verifier can calculate a set of candidate OTPs for a given prover based upon the verifier's last known prover value TEC and present time known by the verifier… If a verifier-computed OTP matches an OTP received from a prover, the verifier can update and store the values for TEC and time for that prover), and 
checking whether the other one-time password is identical to the one- time password received from the transponder so as to authenticate the transponder and authorize access to a site determined by the server by having verified the knowledge of the same secret key used to calculate the passwords in the transponder and the server (M’Raihi: para. [0036] if a verifier-computed OTP matches an OTP received from a prover, the verifier can update and store the values for TEC and time for that prover; para. [0037] an OTP can be generated by incrementing a value TEC based upon the occurrence of an event and incrementing this value based upon the passage of time. The OTP can be determined based upon TEC. The OTP can also be computed based upon TEC and an adjunct value, "AV". This adjunct value AV can be a shared secret).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Six to provide calculating a one-time password in the processing unit of the transponder with the aid of a dedicated algorithm, the said algorithm being stored, and of a secret key on the basis of the Nonce word generated in the processing possibly compromise the security of the authentication system. Therefore, security is enhanced because one of parameters used to calculate the OTP changes over time, making it difficult to guess.
The combination of Six and M’Raihi does not disclose, which Wurster discloses word Nonce decremented by a random number (focusing on underlined) (Wurster: para. [0129] the wireless identity transmitter may reset a counter…The counter may be reset to a zero value and may be incremented up to a predefined number during the operations of the method 550. Alternatively, the counter may be reset or initialized at a predefined number and decremented down to a zero value). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Six, in view of M’Raihi to provide word Nonce decremented by a random number, as taught by Wurster. The motivation would be to provide disambiguate wireless identity transmitter identities (i.e. obscured to prevent proximity broadcast receivers from determining the identity of the wireless identity transmitter and/or the user thereof).

Examiner’s remarks to overcome the rejection above
If applicant can amend all independent claims to recite the features and limitations found in claims 4 and 5. The examiner believes this to be sufficient to overcome the prior art and place 
Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Patent No. 9,379,894 to “Lou et al.” – Lou discloses establish an NFC connection with an NFC tag using the NFC interface circuitry, receive a shared secret established between the NFC tag and an authentication server in an authentication protocol, and present a cryptographic value derived from the shared secret to a second processing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VU V TRAN/Examiner, Art Unit 2491